 



Exhibit 10.3
EMPLOYEE MATTERS AGREEMENT
by and between
PEABODY ENERGY CORPORATION
and
PATRIOT COAL CORPORATION
Dated October 22, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE 1 DEFINITIONS AND INTERPRETATION
    1  
Section 1.1 Definitions
    1  
Section 1.2 References; Interpretation
    5  
 
       
ARTICLE 2 GENERAL PRINCIPLES
    5  
Section 2.1 Assumption and Retention of Liabilities.
    5  
Section 2.2 Patriot Employee Participation in PEC Benefit Plans.
    6  
Section 2.3 Service Credit
    6  
Section 2.4 Approval of Patriot Plans by PEC as Sole Shareholder
    7  
 
       
ARTICLE 3 RETIREMENT PLANS
    7  
Section 3.1 PEC and Patriot 401(k) Plans.
    7  
Section 3.2 PEC and Patriot Supplemental Defined Contribution Plans.
    9  
Section 3.3 PEC Defined Benefit Retirement Plans
    9  
Section 3.4 PEC Notice to Patriot of Benefit Distributions
    10  
 
       
ARTICLE 4 HEALTH AND WELFARE PLANS
    10  
Section 4.1 Patriot Welfare Plans.
    10  
Section 4.2 Reimbursement Account Plan.
    10  
Section 4.3 Retiree Medical Benefits.
    11  
Section 4.4 COBRA and HIPAA
    12  
Section 4.5 Liabilities.
    13  
Section 4.6 Vacation and Other Time-Off Benefits
    13  
 
       
ARTICLE 5 LONG-TERM INCENTIVE AWARDS
    14  
Section 5.1 Treatment of Outstanding PEC Options.
    14  
Section 5.2 Treatment of Outstanding PEC Restricted Stock.
    15  
Section 5.3 Treatment of Outstanding PEC Performance Units Awards.
    17  
Section 5.4 PEC ESPP
    18  
Section 5.5 Cooperation
    18  
Section 5.6 SEC Registration
    18  
Section 5.7 Savings Clause
    19  
 
       
ARTICLE 6 ADDITIONAL COMPENSATION MATTERS
    19  
Section 6.1 Annual Incentive Awards.
    19  
Section 6.2 PEC Individual Arrangements.
    20  
Section 6.3 Severance Benefits
    20  
Section 6.4 Benefit Administration.
    20  
Section 6.5 Tax Matters
    21  
 
       
ARTICLE 7 INDEMNIFICATION
    21  
 
       
ARTICLE 8 GENERAL AND ADMINISTRATIVE
    22  
Section 8.1 Sharing of Information
    22  
Section 8.2 Reasonable Efforts/Cooperation
    22  
Section 8.3 Employer Rights
    22  

 



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 8.4 Effect on Employment
    22  
Section 8.5 Consent of Third Parties
    22  
Section 8.6 Access to Employees
    23  
Section 8.7 Beneficiary Designation/Release of Information/Right to
Reimbursement
    23  
Section 8.8 Not a Change in Control
    23  
 
       
ARTICLE 9 MISCELLANEOUS
    23  
Section 9.1 Effect if Distribution Does not Occur
    23  
Section 9.2 Relationship of Parties
    23  
Section 9.3 Affiliates
    24  
Section 9.4 Notices
    24  
Section 9.5 Entire Agreement
    24  
Section 9.6 Waivers
    24  
Section 9.7 Amendments
    25  
Section 9.8 Termination.
    25  
Section 9.9 Governing Law
    25  
Section 9.10 Dispute Resolution
    25  
Section 9.11 Titles and Headings
    25  
Section 9.12 Counterparts
    25  
Section 9.13 Assignment
    25  
Section 9.14 Severability
    26  
Section 9.15 Exhibits and Schedules
    26  
Section 9.16 Specific Performance
    26  
Section 9.17 Waiver of Jury Trial
    26  
Section 9.18 Authorization
    27  
Section 9.19 No Third-Party Beneficiaries
    27  
Section 9.20 Construction
    27  

ii



--------------------------------------------------------------------------------



 



EMPLOYEE MATTERS AGREEMENT
     This EMPLOYEE MATTERS AGREEMENT (the “Agreement”) is entered into
October 22, 2007, by and between Peabody Energy Corporation, a Delaware
corporation (“PEC”), and Patriot Coal Corporation (“Patriot”), a Delaware
corporation (“Patriot”) (each a “Party” and together the “Parties”).
RECITALS
     WHEREAS, PEC, acting through its direct and indirect Subsidiaries,
currently conducts several businesses in the coal industry;
     WHEREAS, the Board of Directors of PEC has determined that it is
appropriate, desirable and in the best interests of PEC and its shareholders to
separate PEC into two separate, independent, publicly traded companies by
creating Patriot and distributing a portion of PEC’s coal mining business to
Patriot. The remainder of the PEC businesses will continue to be owned and
conducted, directly or indirectly, by PEC;
     WHEREAS, to effectuate the distribution, the Parties entered into that
certain Separation Agreement, Plan of Reorganization and Distribution dated of
even date herewith (the “Separation Agreement”); and
     WHEREAS, pursuant to the Separation Agreement, PEC and Patriot have agreed
to enter into this Agreement for the purpose of allocating between and among
them assets, liabilities and responsibilities with respect to certain
non-collectively-bargained employee compensation and benefit plans and
arrangements;
     NOW, THEREFORE, in consideration of the foregoing premises, the mutual
promises and covenants hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:
ARTICLE 1
DEFINITIONS AND INTERPRETATION
     Section 1.1 Definitions. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Separation Agreement. The
following terms shall have the following meanings:
     “Adjusted PEC Option” shall have the meaning assigned thereto in
Section 5.1(a) of this Agreement.
     “Adjusted PEC Performance Units” shall have the meaning assigned thereto in
Section 5.3(a) of this Agreement.
     “Agreement” shall have the meaning assigned thereto in the preamble to this
Agreement.

 



--------------------------------------------------------------------------------



 



     “Benefit Plan” means, with respect to an entity, each plan, program,
arrangement, agreement or commitment that is an employment, consulting,
non-competition or deferred compensation agreement, or an executive
compensation, incentive bonus or other bonus, employee pension, profit-sharing,
savings, retirement, supplemental retirement, stock option, stock purchase,
performance units, restricted stock, other equity-based compensation, severance
pay, salary continuation, life, health, hospitalization, sick leave, vacation
pay, disability or accident insurance plan, corporate-owned or key-person life
insurance or other employee benefit plan, program, arrangement, agreement or
commitment that covers non-collectively-bargained employees, including any
“employee benefit plan” (as defined in ERISA Section 3(3)) sponsored or
maintained by such entity (or to which such entity contributes or is required to
contribute).
     “COBRA” means the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code Section 4980B and ERISA Sections 601
through 608, together with all regulations in effect thereunder.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Detrimental Conduct Provisions” means any provisions that proscribe
conduct of PEC Employees, Patriot Employees, or former PEC Employees in their
capacity as such, whether set forth in outstanding awards issued under the PEC
Stock Plans or otherwise, in each case as in effect from time to time.
     “Distribution” means the distribution to the holders of PEC Common Stock of
all of the outstanding shares of Patriot Common Stock at the rate of one share
of Patriot Common Stock for every ten shares of PEC Common Stock outstanding as
of the Record Date.
     “Distribution Date” means the date upon which the distribution described in
the Separation Agreement shall be effective, as defined in the Separation
Agreement.
     “DOL” means the United States Department of Labor.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “HIPAA” means the Health Insurance Portability and Accountability Act of
1996, as amended.
     “IRS” means the United States Internal Revenue Service.
     “Parties” shall have the meaning assigned thereto in the preamble to this
Agreement.
     “Patriot” shall have the meaning assigned thereto in the preamble to this
Agreement.
     “Patriot 401(k) Plan” shall have the meaning assigned thereto in
Section 3.1(a) of this Agreement.
     “Patriot Benefit Plan” means any Benefit Plan sponsored, maintained or
contributed to by any member of the Patriot Group as such Group is constituted
on or after the Distribution Date.

2



--------------------------------------------------------------------------------



 



     “Patriot Common Stock” means the outstanding shares of common stock, $0.01
par value, of Patriot.
     “Patriot Employee” means any individual who is employed by or will be
employed by Patriot or any member of the Patriot Group, including active
employees and employees on vacation and approved leave of absence (including
maternity, paternity, family, sick leave, qualified military service under the
Uniformed Services Employment and Reemployment Rights Act of 1994, short- or
long-term disability leave, leave under the Family Medical Leave Act and other
approved leave).
     “Patriot Participant” means any individual who, following the Distribution
Date, is a Patriot Employee or a beneficiary, dependent or alternate payee of a
Patriot Employee.
     “Patriot Reimbursement Account Plan” shall have the meaning assigned
thereto in Section 4.2(a) of this Agreement.
     “Patriot Retiree Medical Program” shall have the meaning assigned thereto
in Section 4.3(a) of this Agreement.
     “Patriot Senior Management Employee” means a member of the Patriot senior
executive team designated by PEC who transfers employment from PEC to Patriot as
of the Distribution Date and is party to a transition letter agreement with PEC;
provided, however, that the Chairman of the Patriot Board of Directors and
Executive Advisor for Patriot shall not be a Patriot Senior Management Employee.
     “Patriot Service Plans” means, collectively, the Patriot 401(k) Plan and
the Patriot Welfare Plans to the extent eligibility for or the level of benefits
thereunder depends on length of service, including the Patriot vacation,
short-term disability and retiree medical programs.
     “Patriot Stock Plan” shall have the meaning assigned thereto in Section 2.4
of this Agreement.
     “Patriot Supplemental Defined Contribution Plan” shall have the meaning
assigned thereto in Section 3.2(b) of this Agreement.
     “Patriot Welfare Plans” shall have the meaning assigned thereto in
Section 4.1(a) of this Agreement.
     “PEC” shall have the meaning assigned thereto in the preamble to this
Agreement.
     “PEC 401(k) Plan” means the Peabody Investments Corp. Employee Retirement
Account.
     “PEC Benefit Plan” means any Benefit Plan sponsored, maintained or
contributed to by any member of the PEC Group as such Group is constituted on or
after the Distribution Date.
     “PEC Common Stock” means the outstanding shares of common stock, $0.01 par
value, of PEC.

3



--------------------------------------------------------------------------------



 



     “PEC Employee” means any individual who is employed by or will be employed
by PEC or any member of the PEC Group, including active employees and employees
on vacation and approved leave of absence (including maternity, paternity,
family, sick leave, qualified military service under the Uniformed Services
Employment and Reemployment Rights Act of 1994, short- or long-term disability
leave, leave under the Family Medical Leave Act and other approved leave).
     “PEC ESPP” means the Peabody Energy Corporation Employee Stock Purchase
Plan.
     “PEC Option” means an option to purchase shares of PEC Common Stock granted
pursuant to one of the PEC Stock Plans.
     “PEC Participant” means any individual who, following the Distribution
Date, is a PEC Employee, a former PEC Employee or a beneficiary, dependent or
alternate payee of any of the foregoing.
     “PEC Performance Unit” means a unit granted by PEC or one of its affiliates
pursuant to one of the PEC Stock Plans representing a general unsecured promise
by PEC or one of its affiliates to deliver a share of PEC Common Stock (or the
cash equivalent) upon the satisfaction of one or more performance-based vesting
requirements.
     “PEC Reimbursement Account Plan” shall have the meaning assigned thereto in
Section 4.2(a) of this Agreement.
     “PEC Restricted Share” means a share of PEC Common Stock granted by PEC or
one of its affiliates pursuant to one of the PEC Stock Plans which is subject to
a vesting requirement or other restriction.
     “PEC Retiree Medical Allowance” shall have the meaning assigned thereto in
Section 4.3(a) of this Agreement.
     “PEC Pension Plan” means the Peabody Investments Corp. Retirement Plan for
Salaried Employees.
     “PEC SERA” shall have the meaning assigned thereto in Section 3.2(a) of
this Agreement.
     “PEC Service Plans” means, collectively, the PEC Pension Plan, the PEC
401(k) Plan and the PEC Welfare Plans to the extent eligibility for or the level
of benefits thereunder depends on length of service, including the PEC vacation,
short-term disability and retiree medical programs.
     “PEC Stock Plans” means, collectively, the Peabody Energy Corporation 2004
Long-Term Equity Incentive Plan, the Peabody Energy Corporation Long-Term Equity
Incentive Plan, the 1998 Stock Purchase and Option Plan for Key Employees of P&L
Coal Holdings Corporation, the Peabody Energy Corporation Equity Incentive Plan
for Non-Employee Directors and any other stock option or stock incentive
compensation plan or arrangement

4



--------------------------------------------------------------------------------



 



maintained before the Distribution Date for employees, officers, or non-employee
directors of PEC or its affiliates, as amended.
     “PEC Welfare Plans” shall have the meaning assigned thereto in
Section 4.1(a) of this Agreement.
     “Separation Agreement” shall have the meaning assigned thereto in the
recitals to this Agreement.
     “Service Crediting Date” means the date on which a PEC Employee who
participates in any of the PEC Service Plans becomes employed by a member of the
Patriot Group (a) immediately following employment with the PEC Group and
(b) within one (1) year after the Distribution Date (or such later date as
mutually agreed to by the Parties), as further described in Section 2.3(a) of
this Agreement.
     “Subsequent Patriot Employee” means an individual who becomes employed by
Patriot or any member of the Patriot Group (a) later than the Distribution Date
but within one (1) year after the Distribution Date (or such later date as
mutually agreed to by the parties) and (b) immediately following employment with
the PEC Group.
     Section 1.2 References; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the words “include”, “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation.” Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Annexes, Exhibits and Schedules shall be deemed to be references to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement. Unless the
context otherwise requires, the words “hereof”, “hereby” and “herein” and words
of similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement.
ARTICLE 2
GENERAL PRINCIPLES
     Section 2.1 Assumption and Retention of Liabilities.
     (a) As of the Effective Time, except as otherwise expressly provided for in
this Agreement, the Liability Assumption Agreements, or any other agreement by
and between the Parties and/or their affiliates, PEC shall, or shall cause one
or more members of the PEC Group to, retain and PEC hereby agrees to pay,
perform, fulfill and discharge, in due course in full: (i) all Liabilities under
all PEC Benefit Plans; and (ii) any other Liabilities or obligations expressly
assigned to PEC or any of its affiliates under this Agreement.
     (b) As of the Effective Time, except as otherwise expressly provided for in
this Agreement, the Liability Assumption Agreements, or any other agreement by
and between the Parties and/or their affiliates, Patriot shall, or shall cause
one or more members of the Patriot Group to, retain or assume and Patriot hereby
agrees to pay,

5



--------------------------------------------------------------------------------



 



perform, fulfill and discharge, in due course in full: (i) all Liabilities under
all Patriot Benefit Plans; and (ii) any other Liabilities or obligations
expressly assigned to Patriot or any of its affiliates under this Agreement.
     (c) From time to time after the Distribution Date, Patriot shall promptly
reimburse PEC, upon PEC’s reasonable request and the presentation by PEC of such
substantiating documentation as Patriot shall reasonably request, for the cost
of any obligations or Liabilities satisfied or assumed by PEC or its affiliates
that are, or that have been made pursuant to this Agreement, the responsibility
of Patriot or any of its affiliates. Except as otherwise provided in this
Agreement, any such request for reimbursement must be made by PEC not later than
the first anniversary of the Distribution Date.
     (d) From time to time after the Distribution Date, PEC shall promptly
reimburse Patriot, upon Patriot’s reasonable request and the presentation by
Patriot of such substantiating documentation as PEC shall reasonably request,
for the cost of any obligations or Liabilities satisfied or assumed by Patriot
or its affiliates that are, or that have been made pursuant to this Agreement,
the responsibility of PEC or any of its affiliates. Except as otherwise provided
in this Agreement, any such request for reimbursement must be made by Patriot
not later than the first anniversary of the Distribution Date.
     Section 2.2 Patriot Employee Participation in PEC Benefit Plans. Except as
otherwise expressly provided for in this Agreement or as otherwise expressly
agreed to in writing between the Parties, effective as of the Distribution Date
(or a Patriot Employee’s later date of separation from service with the PEC
Group) each Patriot Employee and any other Patriot service provider (including
any individual who is an independent contractor, temporary employee, temporary
service worker, consultant, freelancer, agency employee, leased employee,
on-call worker, incidental worker, or non-payroll worker of any member of the
Patriot Group or in any other employment, non-employment, or retainer
arrangement, or relationship with any member of the Patriot Group) shall cease
to participate in, be covered by, accrue benefits under, be eligible to
contribute to or have any rights (other than to benefits that have accrued and
vested by the Distribution Date or, if later, the Patriot Employee’s date of
separation from service with the PEC Group) under any PEC Benefit Plan, and PEC
and Patriot shall take all necessary action to effectuate each such cessation.
     Section 2.3 Service Credit. Except as otherwise expressly provided in this
Agreement or as otherwise expressly agreed to in writing between the Parties,
Patriot (acting directly or through its affiliates) shall cause the Patriot
Service Plans to provide each PEC Employee who becomes a Patriot Participant
credit for purposes of eligibility, vesting, determination of benefit levels,
and, to the extent applicable, benefit accruals under the Patriot Service Plans
for such Patriot Participant’s service with any member of the PEC Group, in
accordance with subsections (a) and (b) below, to the same extent such service
was recognized by the applicable PEC Service Plan; provided that such service
shall not be recognized to the extent that such recognition would result in the
duplication of benefits.
     (a) If a PEC Employee who participates in any of the PEC Service Plans
(i) becomes employed by a member of the Patriot Group within one (1) year after
the Distribution Date (or such later date as mutually agreed to by the Parties)
(the “Service

6



--------------------------------------------------------------------------------



 



Crediting Date”), and (ii) such PEC Employee was continuously employed by the
PEC Group from a date before the Distribution Date until immediately before the
date such PEC Employee commences active employment with a member of the Patriot
Group, then such PEC Employee’s service with the PEC Group shall be recognized
for purposes of eligibility, vesting and level of benefits under the appropriate
Patriot Service Plans, in each case to the same extent as such PEC Employee’s
service with the PEC Group was recognized under the corresponding PEC Service
Plans.
     (b) If a PEC Employee who participates in any of the PEC Service Plans
becomes employed by a member of the Patriot Group either (i) after the Service
Crediting Date or (ii) without having been continuously employed by the PEC
Group from a date before the Distribution Date until immediately before the date
such PEC Employee commences active employment with a member of the Patriot
Group, then, except to the extent required by applicable Law, such individual’s
service with the PEC Group will not be recognized for any purpose under any
Patriot Service Plan.
     Section 2.4 Approval of Patriot Plans by PEC as Sole Shareholder. Effective
before the Distribution Date, Patriot shall adopt the Patriot Coal Corporation
2007 Long-Term Equity Incentive Plan (the “Patriot Stock Plan”), which shall
permit the issuance of long-term incentive awards that have material terms and
conditions substantially similar to the long-term incentive awards issued under
the Peabody Energy Corporation 2004 Long-Term Equity Incentive Plan. The Patriot
Stock Plan and the annual incentive plan adopted by Patriot in accordance with
Section 6.1(b) of this Agreement shall be approved prior to the Distribution
Date by a PEC affiliate as Patriot’s sole shareholder.
ARTICLE 3
RETIREMENT PLANS
     Section 3.1 PEC and Patriot 401(k) Plans.
     (a) Patriot 401(k) Plan. Effective as of the Distribution Date, Patriot
shall, or shall cause one of its affiliates to, establish a defined contribution
retirement plan and trust for the benefit of Patriot Participants (the “Patriot
401(k) Plan”). Patriot shall be responsible for taking all necessary, reasonable
and appropriate action to establish, maintain and administer the Patriot 401(k)
Plan so that it is qualified under Code Section 401(a) and the trust thereunder
is exempt under Code Section 501(a). Patriot (acting directly or through its
affiliates) shall be responsible for any and all Liabilities and other
obligations with respect to the Patriot 401(k) Plan.
     (b) Transfer of PEC 401(k) Plan Assets. Not later than thirty (30) days
after the Distribution Date (or at such later time as mutually agreed in writing
by the Parties), PEC shall cause the accounts (including any outstanding loan
balances and any employer contribution accounts, vested or unvested) in the PEC
401(k) Plan attributable to Patriot Participants who are employed as of the
transfer date and all of the assets in the PEC 401(k) Plan related thereto to be
transferred (based on the investments, including PEC Common Stock, in place on
or as soon as administratively practicable before the transfer date) to the
Patriot 401(k) Plan, and Patriot shall cause the Patriot 401(k) Plan to accept
such transfer of accounts and underlying assets and, effective as of the date of
such

7



--------------------------------------------------------------------------------



 



transfer, to assume and to fully perform, pay and discharge all obligations of
the PEC 401(k) Plan relating to the accounts of Patriot Participants as of the
transfer date, to the extent the assets related to those accounts are actually
transferred from the PEC 401(k) Plan to the Patriot 401(k) Plan. The transfer of
assets shall be conducted in accordance with Code Section 414(l), Treasury
Regulation Section 1.414(1)-1, and ERISA Section 208. The PEC 401(k) Plan
accounts of individuals who become Patriot Participants after the Distribution
Date that are not transferred to the Patriot 401(k) Plan pursuant to the
procedure described above shall be governed by the regular terms of the PEC
401(k) Plan.
     (c) Continuation of Elections. As of the Distribution Date, Patriot (acting
directly or through its affiliates) shall cause the Patriot 401(k) Plan to
recognize and maintain PEC 401(k) Plan elections or designations, including
participant deferral elections (to the extent possible), investment elections,
beneficiary designations, and the rights of alternate payees under qualified
domestic relations orders with respect to Patriot Participants, to the extent
such elections or designations are available under the Patriot 401(k) Plan and
continued pursuant to procedures adopted under the Patriot 401(k) Plan. With
respect to Patriot Participant elections to invest in PEC Common Stock, the
Patriot 401(k) Plan will invest new deferral amounts covered by such elections
in the appropriate default target retirement fund under the Patriot 401(k) Plan
and Patriot Participants may change the investment of such amounts in accordance
with Patriot 401(k) Plan procedures. The PEC Common Stock investment alternative
shall remain available under the Patriot 401(k) Plan for up to two years (as
determined by the Patriot 401(k) Plan fiduciaries in their sole discretion) only
with respect to accounts transferred from the PEC 401(k) Plan as described in
paragraph (b) above and only to the extent that such accounts are invested in
PEC Common Stock at the time of the transfer. A Patriot Common Stock investment
alternative may be made available under the Patriot 401(k) Plan at a later date.
     (d) Form 5310-A. No later than thirty (30) days prior to the Distribution
Date, PEC shall, if necessary, file IRS Form 5310-A regarding the transfer of
Assets and Liabilities from the PEC 401(k) Plan to the Patriot 401(k) Plan as
discussed in this Article 3.
     (e) Contributions through the Distribution Date; Performance Contributions.
All contributions payable to the PEC 401(k) Plan through the Distribution Date
with respect to employee deferrals and contributions for PEC Employees who
become Patriot Employees as of the Distribution Date, determined in accordance
with the terms and provisions of the PEC 401(k) Plan, ERISA and the Code, shall
be paid by PEC (or its affiliate) to the PEC 401(k) Plan prior to the date of
the asset transfer described in paragraph (b) above. With respect to the
performance contributions that could have been earned during calendar year 2007
by PEC Employees (i) who become Patriot Employees in connection with the
Distribution, (ii) for whom the 2007 performance contribution liability resides
with an entity that does not operate the Patriot Business (as defined in the
Separation Agreement), and (iii) who remain employed with the Patriot Group on
December 31, 2007, PEC shall determine, in accordance with regular plan
procedures, the performance contribution amount each such Patriot Employee could
have received

8



--------------------------------------------------------------------------------



 



under the PEC 401(k) Plan, based on PEC’s performance and such individual’s
pro-rated PEC salary for the year, and shall remit that amount in cash to
Patriot at the same time performance contributions are deposited into the PEC
401(k) Plan. Patriot shall deposit the corresponding amount into the Patriot
401(k) Plan account of the affected Patriot Employee as soon as administratively
feasible following receipt.
     The Patriot Group shall fund and deposit into the Patriot 401(k) Plan the
2007 performance contributions on behalf of PEC Employees who become Patriot
Employees in connection with the Distribution and for whom the performance
contribution liability resides with an entity that operates the Patriot Business
(as listed in Exhibit A to the Separation Agreement).
     Section 3.2 PEC and Patriot Supplemental Defined Contribution Plans.
     (a) PEC Supplemental Employee Retirement Account Plan. Following the
Distribution Date, the PEC Group shall retain all obligations and Liabilities
under, or with respect to, the Peabody Investments Corp. Supplemental Employee
Retirement Account (the “PEC SERA”). Any rights of Patriot Employees earned
under the PEC SERA before the Distribution Date or their later date of
separation from service with the PEC Group shall remain with the PEC SERA and
shall be governed by the terms and conditions of the PEC SERA documents.
Individuals, including Patriot Employees, who separate from service with the PEC
Group become eligible for distribution of their benefits under the PEC SERA in
accordance with the plan terms and administrative procedures.
     (b) Patriot Supplemental Defined Contribution Plan. Effective on or about
the Distribution Date, Patriot shall, or shall cause one of its affiliates to,
establish a non-qualified defined contribution plan that is substantially
comparable to the PEC SERA as in effect immediately prior to the Distribution
Date to benefit, on a prospective basis, Patriot Participants who participated
in the PEC SERA immediately prior to the Distribution Date and other eligible
Patriot Employees (the “Patriot Supplemental Defined Contribution Plan”).
     Section 3.3 PEC Defined Benefit Retirement Plans. Following the
Distribution Date, the PEC Group shall retain all obligations and Liabilities
under, or with respect to, any PEC or PEC Group qualified or non-qualified
defined benefit retirement plan. Any rights of Patriot Employees earned under
any such defined benefit retirement plan before the Distribution Date or their
later date of separation from service with the PEC Group shall remain with such
defined benefit retirement plan and shall be governed by the terms and
conditions of the applicable plan documents. Individuals, including Patriot
Employees, who separate from service with the PEC Group become eligible for
distribution of their benefits under the PEC Group qualified and non-qualified
defined benefit retirement plans in accordance with the plan terms and
administrative procedures.
     Section 3.4 PEC Notice to Patriot of Benefit Distributions. The PEC Group
agrees to notify the Patriot human resources department, unless otherwise
prohibited by law, of benefit distribution elections submitted by Patriot
Employees under the PEC SERA or a PEC Group

9



--------------------------------------------------------------------------------



 



qualified or non-qualified defined benefit retirement plan within sixty
(60) days after the PEC Group receives such elections.
ARTICLE 4
HEALTH AND WELFARE PLANS
     Section 4.1 Patriot Welfare Plans.
     (a) Establishment of Patriot Welfare Plans. Effective as of the
Distribution Date, Patriot shall, or shall cause a Patriot affiliate to,
establish health and welfare benefit plans for the benefit of eligible Patriot
Participants (the “Patriot Welfare Plans”), the terms of which are substantially
comparable to the applicable terms of the PEC health and welfare benefit plans
as in effect immediately prior to the Distribution Date (the “PEC Welfare
Plans”).
     (b) Terms of Participation in Patriot Welfare Plans. Patriot (acting
directly or through its affiliates) shall cause all Patriot Welfare Plans to
(i) waive all limitations as to preexisting conditions, exclusions, and service
conditions with respect to participation and coverage requirements applicable to
Patriot Participants, other than limitations that were in effect with respect to
participants as of the Distribution Date under the PEC Welfare Plans, and
(ii) waive any waiting period limitation or evidence of insurability requirement
that would otherwise be applicable to a Patriot Participant following the
Distribution Date to the extent such Patriot Participant had satisfied any
similar limitation under the analogous PEC Welfare Plan.
     Section 4.2 Reimbursement Account Plan.
     (a) Patriot Reimbursement Account Plan. Effective as of the Distribution
Date, Patriot shall, or shall cause a Patriot affiliate to, establish a health
and dependent care reimbursement account plan (the “Patriot Reimbursement
Account Plan”) with features that are comparable to those contained in the
health and dependent care reimbursement account plan maintained by PEC (or its
affiliate) immediately prior to the Distribution Date (the “PEC Reimbursement
Account Plan”). The account balance under the PEC Reimbursement Account Plan of
any PEC Participant who transfers to employment with the Patriot Group directly
from employment with the PEC Group during the period beginning on the
Distribution Date and ending on the Service Crediting Date shall be transferred
within a reasonable period to the Patriot Reimbursement Account Plan on behalf
of that participant and shall thereafter be administered in accordance with the
terms of the Patriot Reimbursement Account Plan. If a PEC Participant whose
health reimbursement account is transferred to the Patriot Reimbursement Account
Plan has received health reimbursements that exceed the amount he or she has
contributed to the health reimbursement account as of the transfer date, Patriot
(or its affiliate) shall collect that Patriot Employee’s payroll contributions
in accordance with the Patriot Reimbursement Account Plan procedures and remit
them on a monthly basis to PEC until PEC has recouped the total health
reimbursements paid to or for that PEC Participant under the PEC Reimbursement
Account Plan for the year; provided that such contributions and remittances will
cease upon the Patriot Employee’s cessation of participation in the Patriot
Reimbursement Account Plan. The PEC

10



--------------------------------------------------------------------------------



 



Reimbursement Account Plan balance of any PEC Participant who transfers to
employment with the Patriot Group after the Service Crediting Date shall be
handled in accordance with the terms and procedures of the PEC Reimbursement
Account Plan.
     PEC shall administer the Patriot Reimbursement Account Plan from the
Distribution Date through December 31, 2007 (including the claims run-out period
following the end of the plan year) and shall submit a monthly written invoice
to Patriot detailing the reimbursement claims and administrative fees incurred
on Patriot’s behalf under the Patriot Reimbursement Account Plan during that
period. Patriot shall be liable for such amounts and shall pay such invoices
within thirty (30) business days after receipt. Patriot shall have the right, at
its own expense and upon reasonable notice to PEC, to audit, or to cause an
inspection body selected by Patriot and composed of members with appropriate
professional qualifications to audit, such invoices in a commercially reasonable
manner during normal PEC business hours, not more frequently than once each
calendar quarter.
     (b) PEC Reimbursement Account Plan. PEC shall retain the Liability for
administering under the PEC Reimbursement Account Plan all reimbursement claims
of PEC Participants (including PEC Participants who participate in the PEC
Reimbursement Account Plan before becoming Patriot Employees) arising through
and after the Distribution Date, within the timeframes applicable under the plan
terms.
     Section 4.3 Retiree Medical Benefits.
     (a) Patriot Retiree Medical Program. Effective on or about the Distribution
Date, Patriot shall, or shall cause one of its affiliates to, establish a
retiree medical program (the “Patriot Retiree Medical Program”) that is
substantially comparable to the retiree medical allowance arrangement maintained
by PEC immediately prior to the Distribution Date (the “PEC Retiree Medical
Allowance”) to benefit, on a prospective basis, Patriot Employees who
participated in the PEC Retiree Medical Allowance prior to the Distribution Date
and other eligible Patriot Employees and certain retirees. Patriot shall be
responsible for all obligations and Liabilities under, or with respect to, the
Patriot Retiree Medical Program. The retiree medical allowance under the Patriot
Retiree Medical Program shall be based in part on service with the Patriot Group
in accordance with paragraphs (i) and (ii) below, as applicable.
     (i) Patriot Employees with No Accrued Benefit under the PEC Retiree Medical
Allowance. Patriot Employees who are eligible to participate in the Patriot
Retiree Medical Program and are not eligible for a retiree medical allowance
under the PEC Retiree Medical Allowance as of the Distribution Date or their
later date of separation from service with the PEC Group will receive credit
under the Patriot Retiree Medical Program for all of their service with the
Patriot Group and the PEC Group.
     (ii) Patriot Employees with Accrued Benefit under the PEC Retiree Medical
Allowance. Patriot Employees who are eligible for a retiree medical allowance
under the PEC Retiree Medical Allowance and are actively employed and not on
long-term disability leave as of the Distribution Date and Subsequent

11



--------------------------------------------------------------------------------



 



Patriot Employees who are eligible for a retiree medical allowance under the PEC
Retiree Medical Allowance and are actively employed and not on long-term
disability leave as of their date of separation from service with the PEC Group
will retain their allowance accrued under the PEC Retiree Medical Allowance.
Such employees will be eligible to accrue an additional retiree medical
allowance under the Patriot Retiree Medical Program based on their service with
the Patriot Group and will not be required to satisfy the minimum years of
service requirement under the Patriot Retiree Medical Program. The Patriot
Retiree Medical Program shall not recognize the PEC Group service of any Patriot
Employee or Subsequent Patriot Employee who earned a benefit under the PEC
Retiree Medical Allowance in such a manner that such service recognition would
result in duplication of the retiree medical allowance benefits earned under the
PEC Retiree Medical Allowance.
     For the avoidance of doubt, the Patriot Group shall be responsible for the
retiree medical allowances of individuals who are retired as of the Distribution
Date and who, prior to retirement, were employed by an entity that operates the
Patriot Business (as listed in Exhibit A to the Separation Agreement). The
Patriot Group shall not be responsible for the retiree medical allowances and
healthcare benefits of former employees of Peabody Coal Company, LLC under the
Peabody Investments Corp. and Affiliates Welfare Benefit Plan that are covered
by the Salaried Employee Liabilities Assumption Agreement between the Parties
and certain of their affiliates.
     (b) PEC Retiree Medical Allowance. PEC shall retain all obligations and
Liabilities under, or with respect to, the PEC Retiree Medical Allowance for
Patriot Employees and Subsequent Patriot Employees covered by paragraph (a)(ii)
above. Any rights such Patriot Employees accrued under the PEC Retiree Medical
Allowance before the Distribution Date and rights such Subsequent Patriot
Employees accrued under the PEC Retiree Medical Allowance before their date of
separation from service with the PEC Group shall remain with the PEC Retiree
Medical Allowance and shall be governed by the terms and conditions of the PEC
Retiree Medical Allowance arrangement.
     Section 4.4 COBRA and HIPAA. Effective as of the Distribution Date, Patriot
(acting directly or through its affiliates) shall assume, or shall cause the
Patriot Welfare Plans to assume, responsibility for compliance with the health
care continuation coverage requirements of COBRA with respect to Patriot
Employees who, immediately prior to the Distribution Date, were covered under a
PEC Welfare Plan pursuant to COBRA. PEC (acting directly or through its
affiliates) shall be responsible for administering compliance with any
certificate of creditable coverage requirements of HIPAA or Medicare applicable
to the PEC Welfare Plans with respect to Patriot Employees incurred while they
were participants in the PEC Welfare Plans. The Parties hereto agree that
neither the Distribution nor any transfers of employment directly from the PEC
Group to the Patriot Group that occur as of the Distribution Date shall
constitute a COBRA qualifying event for purposes of COBRA.
     Section 4.5 Liabilities.
     (a) Insured Benefits. With respect to employee welfare and fringe benefits
that are provided through the purchase of insurance, (i) PEC (acting directly or
through

12



--------------------------------------------------------------------------------



 



its affiliates) shall cause the PEC Welfare Plans, through the appropriate
insurers, to fully perform, pay and discharge, within the timeframes applicable
under the relevant plan, all claims that are incurred under the PEC Welfare
Plans through and after the Distribution Date, and (ii) Patriot (acting directly
or through its affiliates) shall cause the Patriot Welfare Plans, through the
appropriate insurers, to fully perform, pay and discharge, within the timeframes
applicable under the relevant plan, all claims that are incurred under the
Patriot Welfare Plans from and after the Distribution Date.
     (b) Self-Insured Benefits. With respect to employee welfare and fringe
benefits that are provided on a self-insured basis, (i) PEC (acting directly or
through its affiliates) shall fully perform, pay and discharge, within the
timeframes applicable under the relevant PEC Welfare Plans, all claims that are
incurred under the PEC Welfare Plans through and after the Distribution Date,
and (ii) Patriot (acting directly or through its affiliates) shall fully
perform, pay and discharge, within the timeframes applicable under the relevant
Patriot Welfare Plans, all claims that are incurred under the Patriot Welfare
Plans from and after the Distribution Date.
     (c) Invoices. PEC shall administer the Patriot Welfare Plans from the
Distribution Date through December 31, 2007 (including the claims run-out period
following the end of the plan year) and shall submit a monthly written invoice
to Patriot detailing the self-insured health and welfare benefit claims, insured
benefit premiums and administrative fees incurred on Patriot’s behalf under the
Patriot Welfare Plans during that period. Patriot shall be liable for such
amounts and shall pay such invoices within thirty (30) business days after
receipt. Patriot shall have the right, at its own expense and upon reasonable
notice to PEC, to audit, or to cause an inspection body selected by Patriot and
composed of members with appropriate professional qualifications to audit, such
invoices in a commercially reasonable manner during normal PEC business hours,
not more frequently than once each calendar quarter.
     (d) Incurred Claim Definition. For purposes of this Section 4.5, a claim or
Liability is deemed to be incurred (i) with respect to medical, dental, vision
and/or prescription drug benefits, upon the rendering of health services giving
rise to such claim or Liability; (ii) with respect to disability benefits, upon
the date of an individual’s disability, as determined by the disability benefit
insurance carrier or claim administrator, giving rise to such claim or
Liability; and (iii) with respect to a period of continuous hospitalization,
upon the date of admission to the hospital.
     Section 4.6 Vacation and Other Time-Off Benefits. Patriot (or its
affiliate) shall credit each individual who becomes a Patriot Employee as of the
Distribution Date and each Subsequent Patriot Employee with the amount of
accrued but unused vacation time (including banked vacation time) and other
time-off benefits as such Patriot Employee or Subsequent Patriot Employee had
with the PEC Group as of the Distribution Date or, if later, his or her date of
transfer from the PEC Group to the Patriot Group. The Patriot Employees and
Subsequent Patriot Employees for whom Patriot (or its affiliate) provides
vacation and other time-off credits as described above shall not have a right to
a cash payment for their accrued but unused vacation time (including banked
vacation time) or other time-off benefits upon their transfer from the PEC Group
to the Patriot Group as a result of the Distribution.

13



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, Patriot (or its affiliate) shall not be
required to credit any Patriot Employee or Subsequent Patriot Employee with any
vacation or time-off accrual to the extent that a benefit attributable to such
accrual is retained and provided by the PEC Group. The accrued but unused
vacation time (including banked vacation time) and other time-off benefits of
PEC Employees who become Patriot Employees after the Service Crediting Date
shall be handled in accordance with the terms and procedures of the PEC vacation
and time-off benefits plans and policies.
ARTICLE 5
LONG-TERM INCENTIVE AWARDS
     Section 5.1 Treatment of Outstanding PEC Options.
     (a) Adjustment of All PEC Options. Except as otherwise provided herein or
otherwise agreed in writing by the Parties, each PEC Option that is outstanding
immediately prior to the Distribution Date shall, as of the PEC ex-dividend
date, be converted into an adjusted PEC Option (an “Adjusted PEC Option”) based
on a formula determined by the PEC Compensation Committee in accordance with the
pertinent terms of the applicable PEC Stock Plan and described in Exhibit A
attached hereto. Such adjustment may involve an adjustment of the PEC Option
exercise price, the number of underlying shares, and/or other adjustments
permitted by the applicable PEC Stock Plan.
     (b) Adjusted PEC Options of Patriot Employees. Adjusted PEC Options held by
Patriot Employees who are not Patriot Senior Management Employees that have not
been exercised or forfeited shall remain in effect and continue to vest
following the Distribution Date based on the optionee’s service with the Patriot
Group. An Adjusted PEC Option shall remain subject to the terms and conditions
(including the exercise provisions) of the underlying PEC Option as in effect
immediately prior to the Distribution Date, subject to amendments to the PEC
Stock Plan and/or the applicable award agreement.
     (c) PEC Options of Patriot Senior Management Employees.
     (i) Options Granted before 2006 and Scheduled to Vest on or Before January
3, 2008. Adjusted PEC Options held by a Patriot Senior Management Employee that
were granted before January 1, 2006, are scheduled to vest on or before
January 3, 2008 and have not been forfeited by the Distribution Date shall
continue to vest based on the optionee’s service with the Patriot Group through
the earlier of his or her date of termination from Patriot or January 3, 2008.
The Patriot Senior Management Employee shall have six (6) months after the
earlier of January 3, 2008 or his or her date of termination from the Patriot
Group to exercise the vested portion of his or her Adjusted PEC Options in
accordance with the terms of the applicable plan and option agreement. An
Adjusted PEC Option shall remain subject to the terms and conditions of the
underlying PEC Option as in effect immediately prior to the Distribution Date,
including any Detrimental Conduct Provisions and terms relating to
post-termination exercise periods provided for in any option holder’s employment
agreement, subject to amendments to the PEC Stock Plan and/or the applicable
award agreement.

14



--------------------------------------------------------------------------------



 



     (ii) Options Granted before 2006 and Scheduled to Vest After January 3,
2008. Adjusted PEC Options held by a Patriot Senior Management Employee that
were granted before January 1, 2006, are scheduled to vest after January 3, 2008
and have not been forfeited by the Distribution Date shall vest in full
immediately prior to the Distribution and shall be converted to a dollar value,
determined by subtracting the exercise price from the closing price of the PEC
Common Stock on the Distribution Date, and that value will be distributed to the
Patriot Senior Management Employee as soon as practicable on or after the
Distribution Date in the form of registered shares of PEC Common Stock based on
the closing price of PEC Common Stock on the Distribution Date.
     (iii) Options Granted During 2006 or 2007. PEC Options held by a Patriot
Senior Management Employee that were granted during 2006 or 2007 and have not
been exercised or forfeited by the Distribution Date shall continue pursuant to
the terms of PEC Option agreements.
     (d) Amendment of PEC Stock Plans. Prior to the Distribution Date, PEC shall
amend the applicable PEC Stock Plans as necessary, effective as of the
Distribution Date, to provide that for purposes of the Adjusted PEC Options
(including the determination of exercisability and the post-termination exercise
period), a Patriot Employee’s service with the Patriot Group following the
Distribution Date shall be deemed to be continued service with PEC.
     (e) Exercise of Adjusted PEC Options. Upon the exercise of an Adjusted PEC
Option, regardless of the holder thereof, the exercise price shall be paid (or
otherwise satisfied to the satisfaction of PEC) in accordance with the terms of
the Adjusted PEC Option. PEC shall administer the applicable PEC Stock Plan and
award agreement in accordance with their terms and, to the extent that any tax
withholding or reporting is required, PEC shall collect the withholding amount
and remit it and the pertinent information to the entity with the withholding
and reporting obligation.
     Section 5.2 Treatment of Outstanding PEC Restricted Stock.
     (a) Rights of All PEC Restricted Stock Awards. Each holder of PEC
Restricted Shares that remain outstanding on the Record Date shall receive, as
of the Distribution Date, the dividend paid in connection with the Distribution
with respect to his or her PEC Restricted Shares in accordance with the terms of
the applicable plan and award agreement and on the same basis as other PEC
shareholders.
     (b) PEC Restricted Shares of Patriot Employees. PEC Restricted Shares held
by Patriot Employees who are not Patriot Senior Management Employees that have
not been forfeited by the Distribution Date shall remain in effect and continue
to vest following the Distribution Date based on the holder’s service with the
Patriot Group. The PEC Restricted Shares shall remain subject to the terms and
conditions of the underlying PEC Restricted Shares award as in effect
immediately prior to the Distribution Date, subject to amendments to the PEC
Stock Plan and/or the applicable award agreement.

15



--------------------------------------------------------------------------------



 



     (c) PEC Restricted Shares of Patriot Senior Management Employees.
     (i) PEC Restricted Shares Scheduled to Vest on or Before January 3, 2008.
PEC Restricted Shares held by Patriot Senior Management Employees that have not
been forfeited by the Distribution Date shall remain in effect and continue to
vest based on the holder’s service with the Patriot Group through the earlier of
his or her date of termination from Patriot or January 3, 2008. The PEC
Restricted Shares shall remain subject to the terms and conditions of the
underlying PEC Restricted Shares award as in effect immediately prior to the
Distribution Date, including any Detrimental Conduct Provisions provided for in
any holder’s employment agreement, subject to amendments to the PEC Stock Plan
and/or the applicable award agreement.
     (ii) Restricted Shares Scheduled to Vest After January 3, 2008. PEC
Restricted Shares held by Patriot Senior Management Employees that are scheduled
to vest later than January 3, 2008 and have not been forfeited by the
Distribution Date shall become fully vested immediately prior to the
Distribution and shall be distributed to the Patriot Senior Management Employees
in the form of registered             shares of PEC Common Stock as soon as
practicable on or after the Distribution Date.
     (d) Amendment of PEC Stock Plans. Prior to the Distribution Date, PEC shall
amend the applicable PEC Stock Plans as necessary, effective as of the
Distribution Date, to provide that for purposes of continued vesting of PEC
Restricted Shares, a Patriot Employee’s service with the Patriot Group following
the Distribution Date shall be deemed to be continued service with PEC
     (e) Settlement of PEC Restricted Stock Awards. Upon the vesting of PEC
Restricted Shares, PEC shall be responsible for the settlement of such PEC
Restricted Shares. PEC shall administer the applicable PEC Stock Plan and award
agreement in accordance with their terms and, to the extent that any tax
withholding or reporting is required, PEC shall collect the withholding amount
and remit it and the pertinent information to the entity with the withholding
and reporting obligation.
     (f) Grant of Restricted Stock. The Executive Vice President and Chief
Marketing Officer of PEC and the Group Vice President of Eastern Operations of
PEC shall be entitled to a grant of shares of restricted PEC Stock as soon as
practicable following the approval of this Employee Matters Agreement, but in no
event any later than the Distribution Date. Such shares of restricted PEC stock
shall be subject to a substantial risk of forfeiture and transfer restrictions
which shall lapse if and when both the Executive Vice President and Chief
Marketing Officer of PEC and the Group Vice President of Eastern Operations of
PEC terminate their employment with PEC and immediately commence employment with
Patriot as the Chief Executive Officer of Patriot and the Chief Operating
Officer of Patriot respectively. Such shares of restricted PEC Stock shall be
forfeited on December 31, 2007 if such termination of employment with PEC and
commencement of employment with Patriot does not occur prior to such date.

16



--------------------------------------------------------------------------------



 



     Section 5.3 Treatment of Outstanding PEC Performance Units Awards.
     (a) Adjustment of all PEC Performance Unit Awards. Each PEC Performance
Unit that is outstanding immediately prior to the Distribution Date shall be
converted, as of the PEC ex-dividend date, into an adjusted PEC Performance Unit
(an “Adjusted PEC Performance Unit”) based on a formula determined by the PEC
Compensation Committee in accordance with the pertinent terms of the applicable
PEC Stock Plan and described in Exhibit A attached hereto. Such adjustment may
involve an adjustment in the number of underlying shares and/or other
adjustments permitted by the applicable PEC Stock Plan.
     (b) Adjusted PEC Performance Units of Patriot Senior Management Employees.
     (i) Adjusted PEC Performance Units Scheduled to Vest on or Before December
31, 2007. Adjusted PEC Performance Units held by Patriot Senior Management
Employees that have not been forfeited by the Distribution Date shall remain in
effect and continue to vest based on the holder’s service with the Patriot Group
through the earlier of his or her date of termination from Patriot or
December 31, 2007. The Adjusted PEC Performance Units shall remain subject to
the terms and conditions of the underlying PEC Performance Units award as in
effect immediately prior to the Distribution Date, including any Detrimental
Conduct Provisions provided for in the holder’s employment agreement.
     (ii) Adjusted PEC Performance Units Scheduled to Vest After December 31,
2007. Adjusted PEC Performance Units held by a Patriot Senior Management
Employee that are scheduled to vest after December 31, 2007 and have not been
forfeited by December 31, 2007 shall become payable at their full value (without
proration) based on PEC’s actual performance results as of December 31, 2007,
provided that the Patriot Senior Management Employee remains employed with
Patriot on December 31, 2007. PEC shall pay the value of such Adjusted PEC
Performance Units in the form of PEC Common Stock in accordance with regular PEC
Stock Plan administrative procedures as soon as practicable on or after
December 31, 2007, but no later than March 15, 2008. If a Patriot Senior
Management Employee terminates employment with Patriot before December 31, 2007,
a pro rata portion of his or her Adjusted PEC Performance Units may be payable
based on the terms and conditions of the underlying PEC Performance Units award.
The Adjusted PEC Performance Units shall remain subject to the terms and
conditions of the underlying PEC Performance Units award as in effect
immediately prior to the Distribution Date, including any Detrimental Conduct
Provisions provided for in the holder’s employment agreement.
     (c) Amendment of PEC Stock Plans. Prior to the Distribution Date, PEC shall
amend the applicable PEC Stock Plans as necessary, effective as of the
Distribution Date, to provide that for purposes of continued vesting of the
Adjusted PEC Performance Units, a Patriot Employee’s service with the Patriot
Group following the Distribution Date through December 31, 2007 shall be deemed
to be continued service with PEC.

17



--------------------------------------------------------------------------------



 



     (d) Settlement of Adjusted PEC Performance Unit Awards. Upon the vesting
and payment of the Adjusted PEC Performance Units, PEC shall be responsible for
the settlement of all Adjusted PEC Performance Unit awards. PEC shall administer
the applicable PEC Stock Plan and award agreement in accordance with their terms
and, to the extent that any tax withholding or reporting is required, PEC shall
collect the withholding amount and remit it and the pertinent information to the
entity with the withholding and reporting obligation.
     Section 5.4 PEC ESPP. A PEC Participant who (a) is contributing to the PEC
ESPP for the offering period in effect on the Distribution Date and
(b) terminates employment with PEC and transfers directly to employment with
Patriot in connection with the Distribution shall be permitted to purchase
shares during that offering period with the cash credited to his or her PEC ESPP
option account as of his or her employment termination date, provided that such
PEC Participant’s employment termination date and transfer to Patriot occurs
within three (3) months before the end of the PEC ESPP offering period. If the
employment termination and Patriot transfer date is more than three (3) months
before the end of the PEC ESPP offering period, the PEC Participant shall not be
permitted to purchase shares during the offering period in effect on the
Distribution Date and his or her contributions will be refunded in accordance
with the terms of the PEC ESPP. The payroll deductions of PEC Participants
covered by this provision shall continue through the last day on which such
individuals are on the PEC payroll. PEC shall amend the PEC ESPP on or before
the Distribution Date to facilitate the share purchase described in the first
sentence of this section. The PEC ESPP otherwise shall operate in accordance
with its current terms, including, among other provisions, the 18-month stock
holding period requirement.
     Section 5.5 Cooperation. Each of the Parties shall establish an appropriate
administration system to handle, in an orderly manner, exercises of Adjusted PEC
Options and the settlement of PEC Restricted Shares and Adjusted PEC Performance
Units. The Parties will work together to unify and consolidate all indicative
data and payroll and employment information on regular timetables and make
certain that each applicable entity’s data and records in respect of such awards
are correct and updated on a timely basis. The foregoing shall include
employment status and information required for tax withholding/remittance,
compliance with trading windows and compliance with the requirements of the
Exchange Act and other applicable Laws. In addition, the Patriot Group agrees to
notify the PEC human resources department of the termination of employment of
any Patriot Employee who previously was a PEC Employee and participated in a PEC
Stock Plan as soon as administratively feasible after such individual’s
separation from service with the Patriot Group.
     Section 5.6 SEC Registration. The Parties mutually agree to use
commercially reasonable efforts to maintain effective registration statements
with the SEC with respect to the long-term incentive awards described in this
Article 5, to the extent any such registration statement is required by
applicable Law. To the extent that a registration requirement applies to a PEC
Stock Plan, PEC shall be responsible for SEC rule compliance. To the extent that
a registration requirement applies to a Patriot Stock Plan on or after the
Distribution Date, Patriot shall be responsible for SEC rule compliance.

18



--------------------------------------------------------------------------------



 



     Section 5.7 Savings Clause. The Parties hereby acknowledge that the
provisions of this Article 5 are intended to achieve certain tax, legal and
accounting objectives and, in the event such objectives are not achieved, the
Parties agree to negotiate in good faith regarding such other actions that may
be necessary or appropriate to achieve such objectives.
ARTICLE 6
ADDITIONAL COMPENSATION MATTERS
     Section 6.1 Annual Incentive Awards.
     (a) PEC Employees who become Patriot Employees in connection with the
Distribution shall receive their annual incentive awards for the full 2007
calendar year, calculated as described below.
     (i) Patriot Senior Management Employees. With respect to Patriot Senior
Management Employees, sixty percent (60%) of the annual incentive shall be
nondiscretionary and based on PEC’s performance in accordance with the terms of
the PEC annual incentive plan (using PEC’s twelve-month results) and forty
percent (40%) of the annual incentive will be discretionary and based on the
Patriot Senior Management Employee’s efforts related to the Distribution in
accordance with criteria established by the Patriot Board of Directors or the
Compensation Committee thereof. The annual incentive awards will be calculated
and paid, in accordance with paragraph (b) below and the existing guidelines
used by PEC to calculate and pay such bonuses, as soon as practicable on or
after December 31, 2007, but no later than March 15, 2008.
     (ii) Other Patriot Employees. With respect to Patriot Employees who are not
Patriot Senior Management Employees, the annual incentive shall be determined
based in part on the portion of the 2007 calendar year the Patriot Employee is
employed with the PEC Group and in part on the portion of the 2007 calendar year
the Patriot Employee is employed with the Patriot Group. The portion of the
annual incentive attributable to employment with the PEC Group shall be based on
PEC’s performance (using PEC’s twelve-month results) and the terms of the PEC
annual incentive plan and shall be prorated to correspond with the period of
2007 employment with the PEC Group. The portion of the annual incentive
attributable to employment with the Patriot Group shall be based on criteria
established by the Patriot Board of Directors or the Compensation Committee
thereof and shall be prorated to correspond with the period of 2007 employment
with the Patriot Group. The annual incentive awards will be calculated and paid,
in accordance with paragraph (b) below and the existing guidelines used by PEC
to calculate and pay such bonuses, as soon as practicable on or after
December 31, 2007, but no later than March 15, 2008.
     (b) Annual Incentive Liability. Except as otherwise provided in this
Section 6.1, PEC shall retain responsibility for all Liabilities and fully
perform, pay and discharge all obligations, when such obligations become due,
relating to any 2007 annual incentive awards under any PEC annual incentive
plan. To the extent that any such obligations relate to PEC Employees who become
Patriot Employees in connection with the

19



--------------------------------------------------------------------------------



 



Distribution and for whom the 2007 annual incentive award liability resides with
an entity that does not operate the Patriot Business (as defined in the
Separation Agreement), (i) the PEC Group shall pay to the applicable Patriot
Employees the portion of their 2007 annual incentive, if any, that corresponds
with their period of employment with the PEC Group during the 2007 calendar
year, and (ii) Patriot shall pay the portion of their 2007 annual incentive, if
any, that corresponds with their period of employment with the Patriot Group
during the 2007 calendar year.
     The Patriot Group shall be responsible for and pay the 2007 annual
incentive awards of PEC Employees who become Patriot Employees in connection
with the Distribution and for whom the 2007 annual incentive award liability
resides with an entity that operates the Patriot Business (as listed in
Exhibit A to the Separation Agreement).
     (c) Establishment of Patriot Annual Incentive Plan. Effective on or before
January 1, 2008, Patriot (or its affiliate) shall adopt an annual incentive plan
that permits the issuance of annual incentive awards on terms and conditions
substantially comparable to those under the PEC annual incentive plan, provided
that the payment amounts and individual performance criteria shall be
established in the discretion of the Patriot Board of Directors or the
Compensation Committee thereof.
     Section 6.2 PEC Individual Arrangements. PEC acknowledges and agrees that,
except as otherwise provided herein, PEC (or its affiliate) shall have full
responsibility with respect to any Liabilities and the payment or performance of
any obligations arising out of or relating to any employment, consulting,
non-competition, retention or other compensatory arrangement previously provided
by any member of the PEC Group to any PEC Participant, including life insurance
policies not held in any trust and covering any PEC Participant.
     Section 6.3 Severance Benefits. PEC and Patriot acknowledge and agree that
the transactions contemplated by the Separation Agreement will not constitute a
termination of employment for purposes of any policy, plan, program or agreement
of PEC or any member of the PEC Group that provides for the payment of
severance, separation pay, salary continuation or similar benefits in the event
of a termination of employment.
     Section 6.4 Benefit Administration. In addition to the benefit plans and
other programs PEC (or its affiliate) is to administer on Patriot’s behalf in
accordance with this Agreement, PEC (or its affiliate) shall administer such
other programs as agreed upon and identified in writing by the Parties for the
benefit of Patriot Employees from the Distribution Date through December 31,
2007.
     Section 6.5 Tax Matters.
     (a) Tax Deductions in General. The Parties agree to take the actions that
are necessary or desirable to enable the Party responsible for any payment under
this Agreement to receive, to the extent possible, the benefit of any tax
deduction related to such payment. If the Patriot Group receives a tax benefit
as a result of any payment or benefit funded by the PEC Group under this
Agreement, the Patriot Group shall

20



--------------------------------------------------------------------------------



 



reimburse the PEC Group for that tax benefit at the time and to the extent that
such tax benefit is realized.
     (b) Equity-Based Compensation Deductions. The Parties agree that, to the
extent permitted by law, tax deductions for equity-based compensation described
in Sections 5.1, 5.2, and 5.3 shall be allocated to and claimed by the entity or
entities that employed the individual receiving the compensation during the
relevant vesting period based on the number of months of such individual’s
employment with such entity or entities. Tax withholding and reporting
obligations will be the responsibility of the entity claiming the deduction. To
the extent deductions cannot be claimed in this manner or are disallowed or
adjusted on audit, the entity that receives the tax benefit shall reimburse the
entity that would have received such tax benefit pursuant to the preceding
sentence as and when realized. To the extent such reimbursement is treated as
taxable income, the reimbursing party shall gross-up the reimbursement amount
for taxes.
     (c) Code Sections 162(m) and 409A. Notwithstanding anything in this
Agreement to the contrary (including the treatment of supplemental and deferred
compensation plans, outstanding long-term incentive awards and annual incentive
awards as described herein), the Parties agree to take the actions that are
necessary or desirable to ensure that (a) a federal income tax deduction for the
payment of such supplemental or deferred compensation or long-term incentive
award, annual incentive award or other compensation is not limited by reason of
Code Section 162(m), and (b) the treatment of such supplemental or deferred
compensation or long-term incentive award, annual incentive award or other
compensation does not cause the imposition of a tax under Code Section 409A.
ARTICLE 7
INDEMNIFICATION
Any claim for indemnification under this Agreement shall be governed by, and be
subject to, the provisions of Article VI of the Separation Agreement, which
provisions are hereby incorporated by reference into this Agreement, and any
references to “Agreement” in such Article VI as incorporated herein shall be
deemed to be references to this Agreement.
ARTICLE 8
GENERAL AND ADMINISTRATIVE
     Section 8.1 Sharing of Information. PEC and Patriot (acting directly or
through their respective affiliates) shall provide to the other and their
respective agents and vendors all Information as the other may reasonably
request to enable the requesting Party to administer efficiently and accurately
each of its Benefit Plans and to determine the scope of, as well as fulfill, its
obligations under this Agreement. Such information shall, to the extent
reasonably practicable, be provided in the format and at the times and places
requested, but in no event shall the Party providing such information be
obligated to incur any out-of-pocket expenses not reimbursed by the Party making
such request or make such information available outside of its normal business
hours and premises. Any information shared or exchanged pursuant to this
Agreement shall be subject to the confidentiality requirements set forth in
Section 13.04 of the Separation Agreement. The Parties also hereby agree to
enter into any business associate

21



--------------------------------------------------------------------------------



 



agreements that may be required for the sharing of any Information pursuant to
this Agreement to comply with the requirements of HIPAA.
     Section 8.2 Reasonable Efforts/Cooperation. Each of the Parties hereto will
use its commercially reasonable efforts to promptly take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws and regulations to consummate the transactions
contemplated by this Agreement, including adopting plans or plan amendments.
Each of the Parties hereto shall cooperate fully on any issue relating to the
transactions contemplated by this Agreement for which the other Party seeks a
determination letter or private letter ruling from the IRS, an advisory opinion
from the DOL or any other filing, consent or approval with respect to or by a
Governmental Entity.
     Section 8.3 Employer Rights. Nothing in this Agreement shall prohibit
Patriot or any Patriot affiliate from amending, modifying or terminating any
Patriot Benefit Plan at any time within its sole discretion after the
Distribution Date. In addition, other than as provided in Article 3, Article 4,
Article 5, or Article 6, nothing in this Agreement shall prohibit PEC or any PEC
affiliate from amending, modifying or terminating any PEC Benefit Plan at any
time within its sole discretion.
     Section 8.4 Effect on Employment. Except as expressly provided in this
Agreement, the occurrence of the distribution alone shall not cause any employee
to be deemed to have incurred a termination of employment that entitles such
individual to the commencement of benefits under any of the PEC Benefit Plans.
Furthermore, nothing in this Agreement is intended to confer upon any employee
or former employee of PEC, Patriot or any of their respective affiliates any
right to continued employment, or any recall or similar rights to an individual
on layoff or any type of approved leave.
     Section 8.5 Consent of Third Parties. If any provision of this Agreement
depends on the consent of any third party and such consent is withheld, the
Parties shall use commercially reasonable efforts to implement the applicable
provisions of this Agreement to the fullest extent practicable. If any provision
of this Agreement cannot be implemented due to the failure of such third party
to consent, the Parties shall negotiate in good faith to implement the provision
in a mutually satisfactory manner.
     Section 8.6 Access to Employees. Following the Distribution Date, PEC and
Patriot shall, or shall cause their respective affiliates to, make available to
each other those of their employees who may reasonably be needed in order to
defend or prosecute any legal or administrative action (other than a legal
action between PEC and Patriot) to which any employee, director or Benefit Plan
of the PEC Group or the Patriot Group is a party and which relates to their
respective Benefit Plans prior to the Distribution Date. The Party to whom an
employee is made available in accordance with this Section 8.6 shall pay or
reimburse the other Party for all reasonable expenses which may be incurred by
such employee in connection therewith, including all reasonable travel, lodging,
and meal expenses, but excluding any amount for such employee’s time spent in
connection herewith.
     Section 8.7 Beneficiary Designation/Release of Information/Right to
Reimbursement. To the extent permitted by applicable Law and except as otherwise
provided for in this Agreement, all beneficiary designations, authorizations for
the release of information and rights

22



--------------------------------------------------------------------------------



 



to reimbursement made by or relating to Patriot Employees under PEC Benefit
Plans shall be transferred to and be in full force and effect under the
corresponding Patriot Benefit Plans until such beneficiary designations,
authorizations or rights are replaced or revoked by, or no longer apply to, the
relevant Patriot Employee.
     Section 8.8 Not a Change in Control. The Parties hereto acknowledge and
agree that the transactions contemplated by the Separation Agreement and this
Agreement do not constitute a “change in control” for purposes of any PEC
Benefit Plan, PEC Stock Plan or Patriot Benefit Plan.
ARTICLE 9
MISCELLANEOUS
     Section 9.1 Effect if Distribution Does not Occur. Notwithstanding anything
in this Agreement to the contrary, if the Separation Agreement is not executed
or if it terminates prior to the Effective Time, then all actions and events
that are, under this Agreement, to be taken or occur effective prior to, as of
or following the Distribution Date, or otherwise in connection with the
distribution, shall not be taken or occur except to the extent specifically
agreed to in writing by PEC and Patriot and neither Party shall have any
Liability or further obligation to the other Party under this Agreement.
     Section 9.2 Relationship of Parties. Nothing in this Agreement shall be
deemed or construed by the Parties or any third party as creating the
relationship of principal and agent, partnership or joint venture between the
Parties, it being understood and agreed that no provision contained herein, and
no act of the Parties, shall be deemed to create any relationship between the
Parties other than the relationship set forth herein.
     Section 9.3 Affiliates. Each of PEC and Patriot shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by each of their
affiliates, respectively.
     Section 9.4 Notices. All notices and communications under this Agreement
shall be in writing and shall be deemed to have been given (a) when received, if
such notice or communication is delivered by facsimile, hand delivery or
overnight courier, or (b) three (3) business days after mailing if such notice
or communication is sent by United States registered or certified mail, return
receipt requested, first class postage prepaid. All notices and communications,
to be effective, must be properly addressed to the party to whom they are
directed at its address as follows:
To PEC:
Peabody Energy Corporation
701 Market Street
St. Louis, MO 63101
Attn: Alexander Schoch, Executive Vice President — Law
Facsimile: 314.342.3419
To Patriot:

23



--------------------------------------------------------------------------------



 



Patriot Coal Corporation
12312 Olive Boulevard, Suite 400
St. Louis, MO 63141
Attn: Joseph W. Bean, Senior Vice President, General Counsel and Corporate
Secretary
Facsimile:
Either Party may, by written notice delivered to the other Party in accordance
with this Section 9.4, change the address to which delivery of any notice shall
thereafter be made.
     Section 9.5 Entire Agreement. This Agreement, the Separation Agreement, and
each other Ancillary Agreement, including any annexes, schedules and exhibits
hereto and thereto, as well as any other agreements and documents referred to
herein and therein, shall constitute the entire agreement between the Parties
with respect to the subject matter hereof and shall supersede all previous
negotiations, commitments and writings with respect to such subject matter. In
the event of any inconsistency between this Agreement and any exhibit or
schedule hereto, the exhibit or schedule shall prevail.
     Section 9.6 Waivers. No waiver of any terms, provision or condition of or
failure to exercise or delay in exercising any rights or remedies under this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such term, provision, condition, right or
remedy or as a waiver of any other term, provision or condition of this
Agreement.
     Section 9.7 Amendments. Subject to the terms of Section 9.8 of this
Agreement, this Agreement may not be modified or amended except by an instrument
in writing signed by both of the Parties.
     Section 9.8 Termination. If permitted by the Separation Agreement, this
Agreement (including Article 7 hereof (Indemnification)) may be terminated and
abandoned at any time prior to the Distribution Date by and in the sole
discretion of PEC without the approval of Patriot or the shareholders of PEC,
and it shall be deemed terminated if and when the Separation Agreement is
terminated. In the event of such termination, neither Party shall have any
liability of any kind to the other Party or any other Person, except as may be
provided in transition letters issued by PEC to Patriot Senior Management
Employees. After the Distribution Date, this Agreement may not be terminated
except by an agreement in writing signed by both Parties; provided, however,
that Article 7 shall not be terminated after the Distribution Date in respect of
any PEC Indemnitee or Patriot Indemnitee without the consent of such Person.
     Section 9.9 Governing Law. This Agreement shall be governed by and
construed in accordance with the internal Laws of the State of Delaware, without
regard to the conflicts of law rules of such state).
     Section 9.10 Dispute Resolution. The dispute resolution provisions in
Section 15.15 of the Separation Agreement shall apply to this Agreement.
     Section 9.11 Titles and Headings. Titles and headings to sections herein
are inserted for the convenience of reference only and are not intended to be a
part of or to affect the meaning or interpretation of this Agreement.

24



--------------------------------------------------------------------------------



 



     Section 9.12 Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original instrument and all of
which together shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
Parties and delivered to the other Parties.
     Section 9.13 Assignment. Neither of the Parties hereto may assign its
rights or delegate any of its duties under this Agreement without the prior
written consent of the other Party or as otherwise provided in the Separation
Agreement. This Agreement shall be binding upon, and shall inure to the benefit
of, the Parties and their respective successors and permitted assigns. Nothing
contained in this Agreement, express or implied, is intended to confer any
benefits, rights or remedies upon any Person other than members of the PEC Group
and the Patriot Group.
     Section 9.14 Severability. In the event that any one or more of the
provisions contained in this Agreement is held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
     Section 9.15 Exhibits and Schedules. The Exhibits and Schedules shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein.
     Section 9.16 Specific Performance. The Parties agree that irreparable
damage would occur in the event that the provisions of this Agreement were not
performed in accordance with their specific terms. Accordingly, it is hereby
agreed that the Parties shall be entitled to (a) an injunction or injunctions to
enforce specifically the terms and provisions hereof in any arbitration in
accordance with Section 9.10 of this Agreement, (b) provisional or temporary
injunctive relief in accordance therewith in any court of the United States, and
(c) enforcement of any such award of an arbitral tribunal or any court of the
United States, or any other any other tribunal sitting in any state of the
United States or in any foreign country that has jurisdiction, this being in
addition to any other remedy or relief to which they may be entitled.
     Section 9.17 Waiver of Jury Trial. SUBJECT TO SECTION 9.10 AND SECTION 9.16
OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY COURT PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF AND
PERMITTED UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH OF THE PARTIES HEREBY (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.17.

25



--------------------------------------------------------------------------------



 



     Section 9.18 Authorization. Each of the Parties hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such Party, that this Agreement constitutes a
legal, valid and binding obligation of each such Party and that the execution,
delivery and performance of this Agreement by such Party does not contravene or
conflict with any provision of law or of its charter or bylaws or any material
agreement, instrument or order binding on such Party.
     Section 9.19 No Third-Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and should not be deemed to confer upon third parties any
remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to this Agreement.
     Section 9.20 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.
[SIGNATURE PAGE FOLLOWS]

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the day and year first above written.

            PEABODY ENERGY CORPORATION
      By:   /s/ Sharon D. Fiehler         Name:   Sharon D. Fiehler       
Title:   Executive Vice President -- Human Resources and Administration       
PATRIOT COAL CORPORATION
      By:   /s/ Richard M. Whiting         Name:   Richard M. Whiting       
Title:   President and Chief Executive Officer   

27



--------------------------------------------------------------------------------



 



         

EXHIBIT A
ADJUSTMENT METHODOLOGY
Example of Methodology for Adjusting PEC Equity-Based Compensation Awards
in Connection with the Distribution
Certain adjustment factors will not be determinable until the PEC ex-dividend
date, so the following example illustrates the methodology to be used to adjust
PEC equity-based compensation awards in connection with the Distribution.
     Example of a Stock Options Adjustment:
Employee A holds an option to purchase 1,000 shares of PEC Common Stock at a
strike price of $3.00 per share. If the pre-Distribution value of PEC Common
Stock is $40 per share, Employee A’s option has a pre-Distribution intrinsic
value of $37,000.

         
A — Number of outstanding PEC options for Employee A
    1,000  
B — PEC option strike price
  $ 3.00  
C — Price of PEC Common Stock immediately before Distribution
  $ 40.00  
D — Intrinsic value of PEC options immediately before Distribution [(A * C) — (A
* B)]
  $ 37,000  

     Following the Distribution, PEC Common Stock is worth $36.00 per share.
#1 Adjustment of the Strike Price Post-Distribution: The adjusted strike price
is determined by multiplying the Ratio (shown below in E) by the price of the
PEC Common Stock post-Distribution which equals an adjusted strike price of
$2.70. The intrinsic value following the adjustment of the strike price is
$33,300, which leaves an intrinsic value shortfall of $3,700.

         
E — Ratio of PEC option strike price to pre-Distribution value of PEC Common
Stock
    0.075  
F — Price of PEC Common Stock immediately after Distribution
  $ 36.00  
G — Post-Distribution PEC option strike price (D * E)
  $ 2.70  
H — Intrinsic value of PEC options immediately after Distribution [(A * F) — (A
* G)]
  $ 33,300  
I — Intrinsic value shortfall (D — H)
  $ 3,700  

#2 Adjustment of the Number of Stock Options Post Distribution: The adjusted
number of options is determined by taking the original number of options and
adding an additional number of options to them determined by dividing the
intrinsic value shortfall by the difference between the value of the post-

 



--------------------------------------------------------------------------------



 



Distribution PEC Common Stock and the adjusted strike price (this formula is
shown below in J).
The intrinsic value following the adjustment of the strike price and the number
of options should equal the same intrinsic value of the options
post-Distribution as the options had pre-Distribution. The intrinsic value
post-Distribution is determined by taking the final number of options times the
post-Distribution value of PEC Common Stock minus the final number of options
times the adjusted strike price. Both before and after the distribution, the
options have an intrinsic value of $37,000.

         
J — Adjusted number of PEC options [A + (I / (F — G))]
    1,111  
Intrinsic value of PEC options after Distribution [(J * F) — (J * G)]
  $ 37,000  

 



--------------------------------------------------------------------------------



 



     Example of Performance Units/Phantom Equity Adjustment:
Employee A holds 1,000 PEC performance units. If the pre-Distribution value of
PEC Common Stock is $40 per share, Employee A’s performance units have a
pre-Distribution intrinsic value of $40,000.

         
A — Number of outstanding PEC performance units for Employee A
    1,000  
B — Price of PEC Common Stock immediately before Distribution
  $ 40.00  
C — Intrinsic value of PEC performance units immediately before Distribution (A
* B)
  $ 40,000  

After the Distribution, PEC Common Stock is worth $36.00 which causes an
intrinsic value shortfall of $4,000 (as shown in E below).
To eliminate such shortfall, Employee A’s PEC performance units would be
adjusted as shown below by (i) dividing the intrinsic value shortfall, $4,000,
by the post-Distribution value of PEC Common stock, $36 per share, and adding
the result to the original number of outstanding PEC performance units. This
calculation results in a post-Distribution number of outstanding PEC performance
units of 1,111. This would result in a post-Distribution intrinsic value of
$40,000, determined by multiplying the adjusted number of PEC performance units
by the value of the post-Distribution Common Stock.

         
D — Price of PEC Common Stock immediately after Distribution
  $ 36.00  
E — Intrinsic value shortfall [C — (A * D)]
  $ 4,000  
F — Adjusted number of PEC performance units [A + (E / D)]
    1,111  
Intrinsic value of PEC performance units after Distribution (F * D)
  $ 40,000  

 